USCA4 Appeal: 19-1469   Doc: 77      Filed: 09/08/2020 Pg: 1 of 2
               Case 1:16-cv-03311-ELH Document 118 Filed 09/08/20 Page 1 of 2



                                                                FILED: September 8, 2020


                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT

                                         ___________________

                                               No. 19-1469
                                          (1:16-cv-03311-ELH)
                                         ___________________

        MARYLAND SHALL ISSUE, INCORPORATED; ATLANTIC GUNS,
        INCORPORATED; DEBORAH KAY MILLER; SUSAN BRANCATO VIZAS

                       Plaintiffs - Appellants

         and

        ANA SLIVEIRA; CHRISTINE BUNCH

                       Plaintiffs

        v.

        LAWRENCE HOGAN, in his capacity as Governor of Maryland; WILLIAM M.
        PALLOZZI, in his capacity as Superintendent, Maryland State Police

                       Defendants - Appellees

        ------------------------------

        NATIONAL RIFLE ASSOCIATION; MARYLAND STATE RIFLE AND
        PISTOL ASSOCIATION, INCORPORATED; NATIONAL SHOOTING
        SPORTS FOUNDATION

                       Amici Supporting Appellant
USCA4 Appeal: 19-1469   Doc: 77      Filed: 09/08/2020 Pg: 2 of 2
               Case 1:16-cv-03311-ELH Document 118 Filed 09/08/20 Page 2 of 2

                                     ___________________

                                        MANDATE
                                     ___________________

              The judgment of this court, entered 08/03/2020, takes effect today.

              This constitutes the formal mandate of this court issued pursuant to Rule

        41(a) of the Federal Rules of Appellate Procedure.


                                                               /s/Patricia S. Connor, Clerk
